        Case 3:19-cv-05639-WHA Document 105 Filed 06/26/20 Page 1 of 3



 1   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 2   SONAL N. MEHTA (SBN 222086)
     Sonal.Mehta@wilmerhale.com
 3   950 Page Mill Road
     Palo Alto, California 94304
 4   Telephone: (650) 858-6000
     Facsimile:     (650) 858-6100
 5
     OMAR A. KHAN (pro hac vice)
 6   Omar.Khan@wilmerhale.com
     7 World Trade Center
 7   250 Greenwich Street
     New York, New York 10007
 8   Telephone: (212) 230-8800
     Facsimile:   (212) 230 8888
 9
     JOSEPH TAYLOR GOOCH (SBN 294282)
10   Taylor.Gooch@wilmerhale.com
     JOSHUA D. FURMAN (SBN 312641)
11   Josh.Furman@wilmerhale.com
     1 Front Street, Suite 3500
12   San Francisco, California 94111
     Telephone: (628) 235-1000
13   Facsimile:      (628) 235-1001

14   Attorneys for Defendant
     IONpath, Inc.
15

16                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION

18

19   FLUIDIGM CORPORATION, A DELAWARE          Case No. 3:19-cv-05639-WHA
     CORPORATION; AND FLUIDIGM CANADA
20   INC., A FOREIGN CORPORATION,              PUBLIC FILING OF IONPATH’S
                                               DISCOVERY LETTER BRIEF
                           Plaintiffs,
21                                             REGARDING INTERROGATORY
            v.                                 RESPONSES (ECF NO. 88) AND
22                                             EXHIBITS A, B, C, AND F
     IONPATH, INC., A DELAWARE
     CORPORATION,
23
                           Defendant.
24

25

26

27

28
     Case No. 3:19-cv-05639-WHA                 PUBLIC FILING OF IONPATH’S DISCOVERY LETTER BRIEF
                                                 REGARDING INTERROGATORY RESPONSES (ECF NO. 88)
                                                                        AND EXHIBITS A, B, C, AND F
         Case 3:19-cv-05639-WHA Document 105 Filed 06/26/20 Page 2 of 3




 1          Pursuant to Civil Local Rule 79-5(f)(2) and the Court’s Order [ECF No. 102] denying
 2   IONpath’s Administrative Motion to File Under Seal [ECF No. 87], IONpath submits for public filing
 3   an unredacted version of IONpath’s Discovery Letter Brief regarding interrogatory responses [ECF
 4   No. 88], and its corresponding Exhibits A, B, C and F, which were previously submitted for under seal
 5   submission.
 6

 7

 8    Dated: June 26, 2020                               WILMER CUTLER PICKERING, HALE
                                                         AND DORR LLP
 9

10                                                       By:    /s/ Joshua D. Furman____
                                                                SONAL N. MEHTA
11                                                              OMAR A. KHAN
                                                                JOSEPH TAYLOR GOOCH
12                                                              JOSHUA D. FURMAN

13                                                       Attorneys for Defendant IONpath, Inc.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -1-
      Case No. 3:19-cv-05639-WHA                           PUBLIC FILING OF IONPATH’S DISCOVERY LETTER BRIEF
                                                            REGARDING INTERROGATORY RESPONSES (ECF NO. 88)
                                                                                   AND EXHIBITS A, B, C, AND F
        Case 3:19-cv-05639-WHA Document 105 Filed 06/26/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on June 26, 2020, a true and correct copy of the above and foregoing

 3   Document has been served by electronic mail upon all counsel of record.

 4   Dated: June 26, 2020                               By:   /s/ Joshua D. Furman____

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
     Case No. 3:19-cv-05639-WHA                           PUBLIC FILING OF IONPATH’S DISCOVERY LETTER BRIEF
                                                           REGARDING INTERROGATORY RESPONSES (ECF NO. 88)
                                                                                  AND EXHIBITS A, B, C, AND F
